     Case 19-31485-sgj11 Doc 81 Filed 03/22/21                Entered 03/22/21 08:58:03          Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 19, 2021
______________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     In re:                                                   §        Chapter 11
                                                              §
     WEST HOUSTON MEMORY CARE, LLC                            §        Case No. 19-31485 -sgj-11
                                                              §
              Debtor.                                         §
                                                              §



          ORDER APPROVING FOURTH APPLICATION OF SUSAN N. GOODMAN,
        PATIENT CARE OMBUDSMAN, FOR ALLOWANCE OF COMPENSATION AND
          REIMBURSEMENT OF EXPENSES FOR EFFORTS RELATED TO: WEST
                         HOUSTON MEMORY CARE, LLC

              The Court having considered the Fourth Application of Susan N. Goodman, Patient Care

     Ombudsman, for Allowance of Compensation and Reimbursement of Expenses for Efforts Related to: West

     Houston Memory Care, LLC (the “Application”) for the period November 1, 2020 through January

     31, 2021 (the “Application Period”); and it appearing to the Court that (a) the compensation and

     expense reimbursement sought are reasonable and necessary; (b) notice of the Application was
     sufficient, appropriate, and in accordance with the Local Bankruptcy Rules of this District and the
Case 19-31485-sgj11 Doc 81 Filed 03/22/21             Entered 03/22/21 08:58:03        Page 2 of 2




Federal Rules of Bankruptcy Procedure; (c) no objections or responsive pleadings have been filed;

and, (d) good cause exits to grant the Application;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

       1.      The Application is APPROVED.

       2.      The PCO is awarded, on a final basis, monies to cover additional compensation in

the amount of $3,712.72, in addition to the $6,000.00 of previously budgeted and approved monies

included in the Third Fee Application Order filed December 4, 2020 at Docket No. 40 since actual

fees totaling $8,287.50 and expenses totaling $1,425.22 accrued during the Application Period.

       3.      The PCO is authorized to apply $3,712.72 held in trust to the Award amount.

                                      ##END OF ORDER##

SUBMITTED BY:


 /s/Susan N. Goodman, RN JD (TX Bar 24117585)
PIVOT HEALTH LAW, LLC
P.O. Box 69734
Oro Valley, Arizona 85737
Ph: (520) 744-7061
Fx: (520) 575-4075
sgoodman@pivothealthaz.com
Patient Care Ombudsman
